Citation Nr: 0418100	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  99-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from November 1959 to 
November 1963 and from February 1964 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  In a September 2000 decision, the Board concluded 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
hypertension, residuals of a neck injury, and residuals of a 
back injury, and denied an initial rating higher than 50 
percent for PTSD.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(hereafter referred to as the Court).  In December 2003, the 
Court vacated the Board's September 2000 decision in its 
entirety and remanded all four issues to the Board.  

In the September 2000 decision, the Board referred claims of 
entitlement to service connection for heart disease and 
hypertension as secondary to service-connected disability 
from PTSD, and an implied claim of entitlement to service 
connection for unemployability, to the RO.  The record now 
before the Board does not indicate what, if any, action the 
RO has taken concerning these issues.  They are again 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  Implementing regulations were published in 
August 2002.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Unfortunately, the record does not contain a 
letter notifying the veteran of the information and evidence 
needed to substantiate and complete a claim as well as the 
responsibilities of VA and the claimant in obtaining such 
evidence.  Consequently, this matter must be remanded so that 
the veteran may be provided with the notice required pursuant 
to the VCAA.  

In addition, during his testimony in May 1999, the veteran 
stated that he was receiving disability benefits administered 
by the Social Security Administration.  His receipt of such 
benefits was reported again in a VA examination report dated 
in September 1999.  VA is obligated to attempt to obtain the 
records relate to his application for and award of such 
benefits.  38 C.F.R. § 3.159(c)(2),(3) (2003).

In the Court's Order dated in December 2003, the Court found 
that the Board failed to provide an adequate statement of 
reasons and bases with regard to its finding that the veteran 
experienced only moderate difficulties in social and 
occupational functioning and that the Board did not 
adequately address the opinion contained in a September 1999 
report of medical examination that, according to the Court, 
was "unclear and subject to multiple interpretations . . 
.".  The Court was "puzzled" by the examiner's opinion and 
cited Dinsay v. Brown, 9 Vet. App. 79, 87 (1996) for the 
holding that the Board may remand to the RO for "clearer 
medical opinion on causation (including seeking clarification 
from [the physician who made the ambiguous statement]" 
(quoting Grivois v. Brown, 6 Vet. App. 136, 140-41 (1994)).  
Citing Cohen v. Brown, 10 Vet. App. 128, 151 (1997), the 
Court also reminded that the Board that "whenever there is 
significant evidence in support of an appellant's claim, the 
Board must provide a satisfactory explanation as to why the 
evidence was not in equipoise."

Pursuant to this remand, the RO will be scheduling one or 
more VA examinations.  The veteran is hereby notified that it 
is his responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a back 
disorder, a neck disorder, and/or 
hypertension since his separation from 
service and, concerning each such claimed 
disability, the veteran should indicate 
the approximate dates of such treatment.  
The RO should also obtain the names and 
addresses of all medical care providers 
who have treated or examined the veteran 
for PTSD since May 1999.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.  The RO 
should associate all correspondence 
received with the claims file.  All 
efforts to obtain these records should be 
fully documented.  

2.  The RO should request and obtain the 
veteran's medical and adjudication records 
from the Social Security Administration 
and associate all correspondence and any 
records received with the claims file.

3.  As the veteran has not yet received 
the notice required by the VCAA, the RO 
must review the claims file and ensure 
that all notification action consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) has 
been satisfied.  This includes informing 
the claimant of any information and 
evidence not of record (1) that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) 
that the claimant is expected to provide.  
The RO should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
Further, if deemed necessary to decide the 
veteran's claims of entitlement to service 
connection for hypertension and residuals 
of neck and back injuries, appropriate VA 
examinations must be provided.

4.  The veteran should be afforded a VA 
examination to determine the extent of his 
disability from service-connected PTSD.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests and diagnostic studies 
should be performed.  In particular, the 
examiner should clarify this statement in 
the September 1999 VA examination report:  
"Axis IV: Psychosocial stressors include 
chronic medical problems, chronic post-
traumatic stress disorder causing social 
and occupational impairment and 
unemployability since 1995."   In so 
doing, the examiner should specifically 
indicate whether the veteran is unable to 
work due to his PTSD symptoms.  

5.  The RO should review the record and 
readjudicate whether the claims for 
service connection for hypertension and 
residuals of neck and back injuries are 
reopened, and if so, whether service 
connection may be granted, and 
readjudicate the evaluation of PTSD.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




